Series A, Series B and Series C Debenture Holders’ Meeting July 18, 2012 Ampal-American Israel Corporation Translation from Hebrew Exhibit 99.1 Principles of the Proposed Restructuring • Principal payments to all the Series, applied in the same manner, will be deferred by two years, while interest payments will be made. •Additional Interest -For the postponement period, all of the Debenture holders will receive additional annual interest at the rate of 1.25% .For the period after the Postponement Period and through the maturity of the entire debt due under the Debentures, all of the Debenture holders will receive additional annual interest at the rate of 0.75%. •On the date of the restructuring the Company will deposit money for the securing of 6 months interest payments (a cushion) above the current deposits.The total amount of the deposits (after the said deposit) will be approximately US$23 million. •During the postponement period, all of the interest payments to the debenture holders will begin on October 1, 2012 (and if the restructuring is not approved by that time - then within 10 business days from its approval) and subsequent payments will be made once every six months thereafter. •Stock - At the date of the restructuring, the debenture holders will be issued 23% of the Company’s shares, on a fully diluted basis. The controlling shareholder will still hold 51% of the Company’s capital on a fully diluted basis. •Additional Payment -At a date close to the approval of the restructuring, and subject to the Company’s expected receivables, the Debenture holders will receive a principal payment of US$5 million. 2 Principles of the Proposed Restructuring - Continued • Securities - As part of the restructuring, the debenture holders will receive several securities: ØA first rank lien on Ampal’s stake in EMG (held by the partnership with the institutional investors) (approximately 4% of EMG’s shares). ØA first rank lien on rights or funds due from the bilateral claim versus the government of Egypt. ØA lien on 24% of the controlling shareholder’s holdings in the Ethanol project, up to a sum of US$20 million. ØA lien on a right to be given to Ampal to receive payments from the loan Ampal gave to the company holding the Ethanol project; or, if such loan is converted to equity - a lien on 25% of the shares that Ampal receives due to the conversion. ØA lien on approximately 37% of the shares of Bay-Heart. ØA lien on approximately 24% of the shares of Eltek Ltd., held by the controlling shareholder. ØA lien on Ampal’s shares of Ampal Energy Ltd. (subject to required consents). 3 Principles of the Proposed Restructuring - Continued • Controlling Shareholder’s Contribution •The Controlling Shareholder will forfeit 100% of his salary during the postponement period, and in the following two years, his cash salary will be limited to 50% of his 2010 salary, with the remainder to be paid in shares. •A substantial decrease in Ampal’s participation in Merhav’s expenses related to joint projects and promotion of the Company’s and its subsidiaries’ businesses. •The Controlling Shareholder will undertake to maintain control of Ampal during the postponement period. •As stated above, the Controlling Shareholder will mortgage 24% of his holdings in the Ethanol project in Colombia, up to a sum of US$20 million. •The Controlling Shareholder will provide a PUT option regarding the Company's investment in the Ethanol project, at a sum of US$22.5 million. •The Controlling Shareholder will contribute to Ampal US$6 million through the transfer of his holdings in Eltek Ltd., and the remainder will be contributed in cash. 4 Main changes from the last published outline •The ongoing interest during the Postponement Period will be paid without use of the current deposits.
